      3:19-cv-02178-MGL         Date Filed 05/06/21        Entry Number 57        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

CYNTHIA FOSTER,                                   §
          Plaintiff,                              §
                                                  §
vs.                                               §
                                                  §     Civil Action No. 3:19-02178-MGL
                                                  §
SOUTH CAROLINA DEPARTMENT OF                      §
PUBLIC SAFETY, REGINA CROLLEY,                    §
and TONYA CHAMBERS,                               §
           Defendants.                            §


      AMENDED ORDER ADOPTING THE REPORT AND RECOMMENDATION
      AND GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Plaintiff Cynthia Foster (Foster), proceeding pro se, filed this civil action against her former

employer, South Carolina Department of Public Safety (SCDPS), Regina Crolley (Crolley), and

Tonya Chambers (Chambers) (collectively, Defendants) asserting claims of race, color, and gender

discrimination and retaliation under Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq.       This matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge recommending Defendants’

motion for summary judgment be granted. The Report was made in accordance with 28 U.S.C.

§ 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
      3:19-cv-02178-MGL          Date Filed 05/06/21     Entry Number 57        Page 2 of 3




determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on December 29, 2020, the Clerk of Court docketed

Foster’s objections on February 11, 2021, and Defendants filed a reply on February 15, 2021.

       Foster lists fourteen objections in her twenty-three-page submission. But, her objections

generally consist of nothing more than conclusory statements concerning issues the Magistrate

Judge has already considered and rejected. Inasmuch as the Court agrees with the Magistrate

Judge’s treatment of these matters, it need not repeat the discussion of those same arguments here.

To the extent there are arguments in these objections not covered in the Report, however, they are

so lacking in merit as not to require any discussion. Consequently, the Court will overrule Foster’s

objections.

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Defendants’ motion for summary judgment is GRANTED. To the extent

Foster attempts to bring state law claims against Defendants, the Court declines to exercise

supplemental jurisdiction and dismisses them without prejudice. She may refile her state law

claims in state court if she wishes to do so.




                                                 2
      3:19-cv-02178-MGL         Date Filed 05/06/21      Entry Number 57        Page 3 of 3




       IT IS SO ORDERED.

       Signed this 6th day of May 2021, in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE

                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
